UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6982


TREVE ABEL,

                 Petitioner - Appellant,

          v.

BOBBY P. SHEARIN, Warden; ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                 Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:11-cv-03366-RWT)


Submitted:    November 25, 2014            Decided:   December 23, 2014


Before KING, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Treve Abel, Appellant Pro Se. Edward John Kelley, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Treve Abel seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                       The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.                 28   U.S.C.      § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the    merits,       a       prisoner   satisfies         this   standard     by

demonstrating         that     reasonable            jurists      would      find    that     the

district       court’s      assessment          of    the    constitutional         claims    is

debatable      or     wrong.     Slack          v.    McDaniel,        529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Abel has not made the requisite showing.                                Accordingly, we

deny   Abel’s       motion     for       a    certificate        of   appealability,        deny

leave to proceed in forma pauperis, and dismiss the appeal.                                    We

dispense       with    oral     argument             because     the    facts       and     legal



                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3